Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 03/22/2022.
   Status of the claims:
Claims 1, 10, 14, and 20 have been amended.
Applicant’s arguments, see Remarks pages 7-9, filed 03/22/2022, with respect to the rejection of claims 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Satat et al. (US 20190241114 A1) necessitated by the claim amendment.
                     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Satat et al. (US 20190241114 A1) in view of Michael David Sánchez (US 20180347978 A1).
Regarding claim 1, Satat teaches a LIDAR system comprising: 
a source of light pulses; (transmitter optics) for directing a sequence of light pulses from the source toward a plurality of locations in a scene, the plurality of locations including at least one object and at least one optical scattered; receiver optics arranged to receive light reflected from each of the locations in the scene in a time period between light pulses and to provide a time- resolved signal of the reflected light from each of the locations in the scene produced by each of a plurality of the light pulses (Fig. 1, para [8], para [23]-[25]. See also, Fig. 2, para [59]); and an integrated circuit configured to calculate a time-resolved contrast for each of the plurality of time-resolved signals produced by the plurality of light pulses (Fig. 1, para [9]- [11, [25], and [76]).
Satat fails to explicitly teach transmitter optics for directing a sequence of light pulses from the source toward a scene; 
However, Sánchez teaches transmitter optics for directing a sequence of light pulses from the source toward a scene (Fig.4, para [5]: lines 1-4).
It would have been obvious to modify Satat’s imaging system, in view of Sánchez, to include a projection optics because it will improve the field of illumination of the system.
Regarding claim 4, Satat teaches the LIDAR system of claim 1, wherein the integrated circuit comprises a Page 2 of 10Appl. No. 16/280,723 Amdt. dated March 22, 2022 Reply to Office action of February 17, 2022 processor including program code with instructions for calculating the time-resolved contrast (Fig. 1, para [25], [76]-[77]. See also, fig 2).
Regarding claim 5, Satat, as modified in view of Sánchez, teaches the LIDAR system of claim 1, wherein the integrated circuit is an ASIC (Sánchez, Para [20]: lines 1-7).
One of the advantages of this approach is to have a higher performance (faster speed) and the ability to layer multiple functionalities onto a single chip (less space, cheaper).
Regarding claim 6, Satat, as modified in view of Sánchez, teaches the LIDAR system of claim 1, teaches wherein the transmitter optics spreads the light pulses to flood-illuminate the scene (Sánchez, Para [8]: lines 1-5. See also, Fig. 3, projection optics 302 and light beam 303).
One of the advantages of this approach is to have a better field of illumination of the scene.
Regarding claim 7, Satat teaches the LIDAR system of claim 1 wherein the source of light pulses is a laser or an LED (Fig. 1, para [23]).
Regarding claim 8, Satat teaches the LIDAR system of claim 1, further comprising an integrated circuit configured to generate a three-dimensional map of the scene from a plurality of the time- resolved contrasts (Fig. 1, para [25]. See also, Fig 2).
Regarding claim 9, Satat teaches the LIDAR system of claim 8, further comprising: a camera producing a visual image of the scene; and a display configured to display the three-dimensional map of the scene superimposed on the visual image of the scene (para [16]-[18]).
Regarding claim 10, Satat teaches a method for operating a LIDAR system in a vehicle to overcome scattering effects, the method comprising: 
(a) transmitting, (by transmitter optics), a sequence of light pulses towards one of a plurality of locations in a scene to be scanned, the plurality of locations including at least one object and at least one optical scatterer; (b) receiving, by receiver optics, light reflected from the scene in a time period between light pulses to produce a time-resolved signal between each of consecutive light pulses (Fig. 1, para [8], para [23]-[25]. See also, Fig. 2, para [59]); 
(c) calculating, by an integrated circuit, a time-resolved contrast for a plurality of time-resolved signals produced for the one of a plurality of locations (Fig. 1, para [9]- [12], [25], and [76]); Page 3 of 10Appl. No. 16/280,723 Amdt. dated March 22, 2022 Reply to Office action of February 17, 2022 
(d) repeating (a) through (c) for each of the remainder of the plurality of locations in the scene to be scanned to produce a time-resolved signal for each of the plurality of locations and a time-resolved contrast for each of the plurality of time-resolved signals (Fig. 1, para [9]- [12], [25], and [76]); 
(e) generating a three-dimensional map of the scene from the plurality of time-resolved contrasts for the plurality of locations (para [16]-[18]); and 
(f) utilizing the three-dimensional map of the scene to affect operation of the vehicle (para [18]).
Satat fails to explicitly teach, however Sánchez teaches transmitting, by transmitter optics, a sequence of light pulses towards one of a plurality of locations in a scene to be scanned (Fig.4, para [5]: lines 1-4).
It would have been obvious to modify Satat’s imaging system, in view of Sánchez, to include a projection optics because it will improve the field of illumination of the system.
Regarding claim 14, Satat teaches the method of claim 10, further comprising utilizing the three-dimensional map to detect [[an]] the at least one object in the scene (Fig. 1, para [25]. See also, Fig 2).
Regarding claim 15, Satat, as modified in view of Sánchez, teaches the method of claim 10, wherein the transmitting further comprises spreading the light pulses to flood-illuminate the scene (Sánchez, Para [8]: lines 1-5. See also, Fig. 3, projection optics 302 and light beam 303).
One of the advantages of this approach is to have a better field of illumination of the scene.
Regarding claim 16, Satat teaches the method of claim 10, wherein the light pulses are laser pulses or LED pulses (Fig. 1, para [23]).
Regarding claim 17, Satat teaches the method of claim 10, further comprising capturing, by a camera, a visual image of the scene and superimposing the three-dimensional map of the scene on the visual image of the scene (para [16]).
Regarding claim 18, Satat teaches the method of claim 17, further comprising displaying the superimposition of the three-dimensional map of the scene and the visual image of the scene to a driver of the vehicle (para [18]).
Regarding claim 19, Satat teaches the method of claim 10, wherein the vehicle is an autonomous vehicle (para [18]).
Allowable Subject Matter
Claims 2-3, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter.      
Regarding claim 2, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features:  wherein the time-resolved contrast corresponds to a standard deviation of the time-resolved signals at a given time position over the plurality of time-resolved signals divided by a mean of the time-resolved signals at the given time position over the plurality of time-resolved signals.
Regarding claim 3, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features: wherein the time-resolved contrast corresponds to a difference of a square of a standard deviation of time-resolved signals at a given time position over the plurality of time-resolved signals and a mean of the time- resolved signals at the given time position over the plurality of time-resolved signals, the difference further divided by a square of the mean.
Regarding claim 11, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features:   wherein the calculating further comprises: (i) calculating, by the integrated circuit, a standard deviation of the plurality of time-resolved signals at each given time position over the plurality of time-resolved signals; (ii) calculating, by the integrated circuit, a mean of the plurality of time-resolved signals at each given time position over the plurality of time-resolved signals; (iii) dividing, by the integrated circuit, at each given time position, the standard deviation by the mean.
Regarding claim 12, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features:  wherein the calculating further comprises: (i) calculating, by the integrated circuit, a square of a standard deviation of the plurality of time-resolved signals at each given time position over the plurality of time-resolved signals; (ii) calculating, by the integrated circuit, a mean of the plurality of time-resolved signals at each given time position over the plurality of time-resolved signals; (iii) subtracting, by the integrated circuit, at each given time position the mean of the plurality of time-resolved signals from the square of the standard deviation of the plurality of time-resolved signals; and (iv) dividing, by the integrated circuit, at each given time position the Page 4 of 10Appl. No. 16/280,723 Amdt. dated March 22, 2022 Reply to Office action of February 17, 2022 difference of the square of the standard deviation of the plurality of time-resolved signals and the mean of the plurality of time- resolved signals by a square of the mean of the plurality of time- resolved signals.
Regarding claim 12, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features:  wherein the integrated circuit calculates the standard deviation and the mean over a sliding time window on the plurality of time- resolved signals.
Claim 20 is allowed. It is a method claim with corresponding subject matter of claims 2 and 3. 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645  
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645